COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 TERNORRIS DUNCAN,                                            No. 08-12-00362-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                        283rd Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         of Dallas County, Texas
                                               §
                  Appellee.                                    (TC# F-1071647-T)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect Cause No. F-1172025-T and Cause No. F-1071647-T

shall run concurrent and delete any reference that suggests the sentence in this cause is to run

cumulative to, consecutive to, or in any way after completion of the sentence in Cause No. F-

1172025-T. We therefore affirm the judgment of the trial court as reformed. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF OCTOBER, 2013.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.